Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 11/2/2022 for the application No. 17/179,419. Claims 1, 3, 5, 7, 9, 13, 15, 17-25 are currently pending and have been examined. Claims 1, 3, 5, 7, 9, 13, 15, 17-25 have been rejected as follow,

Examiner’s Note


As to claim 1, it is directed to a communication device (system). The specification recites:
“[0020] In this way, the communication device 400 mounted on the vehicle 300 …”, paragraph 20 and  “[0031] Fig. 3 schematically shows an example of a functional configuration of a communication device 400. The communication device 400 includes a storage unit 402, a cellular communication unit 404, a terminal communication unit 406, a communication relay unit 408, a communication control unit 410, an AP communication unit 412, a vehicle-to-vehicle communication unit 414, a distribution information management unit 416, a location information acquisition unit 420, a speed information acquisition unit 422, a captured image acquisition unit 430, and an image information generation unit 432. Note that it is not necessarily essential that the communication device 400 includes all of these. Further, a part of the configuration may be provided outside the communication device 400, for example, in the vehicle 300..”, paragraph 31 of the instant specification.

Examiner’s Note

Regarding to 101 compliance, Claims 1, 3, 5, 7, 9, 13, 15, 17-25 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented in the Office action dated on 8/4/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, 13, 15, 17-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No.  20200258124 (UEDA)in view of “A Data Management Perspective on Vehicular Networks” (Llarri). 

As to claims 1, 17 and 18, UEDA discloses a communication device comprising: 
a) a receiving unit  (see “wireless communication unit 304” , Fig. 3) configured to receive distribution information including advertisement identification information
(“…send the advertisement information of the extracted facility to the on-board device when the user wishes to receive the advertisement information of the extracted facility…”, paragraph 9, 12), 
from a second moving object that is different from a first moving object  (see moving objects , element 2 Fig. 3) on which the communication device is mounted (“on-board devices 3 mounted on a plurality of vehicles 2”, paragraph 32 and Fig1),
via a communication between moving objects (Fig. 4 and associated disclosure);

b) a first transmission unit configured to transmit the distribution information to a third moving object that is different from the first moving object (“a transmitting and receiving unit 31”, fig. 4); 

c)  a communication relay unit configured to relay a communication between an external terminal existing outside the first moving object, and a cellular network
(“The on-board device 3 connects to, e.g., a public network such as the Internet by using either mobile communication such as Long Term Evolution (LTE) or 3G [Examiner interprets as cellular service] or narrowband communication such as dedicated short range communications (DSRC)”, paragraph 33 and “…[0048] The on-board device 3 includes, as hardware components, a CPU 301, a memory 302, an external storage device 303, a wireless communication unit 304…”, paragraph 48.

“0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49.
See also”… For example, the center server 1 may include an input device and an output device. The input device is, e.g., a keyboard, a mouse, a touch panel, etc. The output device is, e.g., a display [Examiner interprets as terminal 500- outside the first moving object- ]etc….”, paragraph 53 and Fig. 1.
See also “[0034] The center server 1 connects to, e.g., a network such as the Internet. The center server 1 and each on-board device 3 can communicate with each other via the network”, paragraph 34.
“0047] The on-board device 3 is, e.g., a data communication device, a car navigation system, or an electronic toll collection (ETC) on-board unit which is mounted on the vehicle 2. When the vehicle 2 is an autonomous vehicle, the on-board device 3 may be an autonomous driving control device having a communication function to connect to a public network such as the Internet. However, the on-board device 3 is not limited to these…”, paragraph 47.
“[0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G [Examiner interprets as cellular communication], Wi-Fi, DSRC, etc….”, paragraph 49);

d)  a second transmission unit configured to transmit, to an external device via the cellular network (see “a transmitting and receiving unit 31”, fig. 4)
wherein  the second transmission unit transmits the report information to the external device by using a cellular communication
 (UEDA teaches a system that comprises databases “… database configured to store information on association between a road regarded as the first road and advertisement information of the facility that faces the first road….”, paragraph 7.
“… a user database configured to store identification information of a user and information on types of the facilities of which the user wishes to receive the advertisement information. The control unit may be configured to determine based on the information stored in the user database whether the user wishes to receive the advertisement information of the extracted facility, and send the advertisement information of the extracted facility to the on-board device when the user wishes to receive the advertisement information of the extracted facility…”, paragraph 9, 12. 
UEDA’s  system also comprises “…a history information database (DB) 34. For example, these functional components are achieved by the CPU 301 of the on-board device 3 executing the control program for the on-board device 3 of the advertisement distribution system 100 which is stored in the external storage device 303…”, paragraph 55 and Fig. 4.
“…an advertisement information database (DB) 13, a map information database (DB) 14, and a road information database (DB) 15…”, paragraph 64. And “a user database (DB) 17”, paragraph 88.
See also advertisement identification, “ advertisement identification information of a store in the advertisement information DB 13”, paragraph 68.
“0046] The communication unit 104 is an interface that inputs and outputs information to and from a network. The communication unit 104 may be either an interface that connects to a wired network or an interface that connects to a wireless network. The communication unit 104 is, e.g., a network interface card (NIC), a radio circuit, etc. The communication unit 104 connects to, e.g., a local area network (LAN), connects to a public communication network through the LAN, and communicates with various servers on the network and the on-board devices 3 through the public communication network.”, paragraphs 46, 49 and 56); 

f) the information transmitted by the second transmission unit includes the advertisement identification information received from the second moving object, and 
moving object identification information for identifying the first moving object
(UEDA teaches a system that comprises databases, see at least Fig. 4 and associated disclosure and “.. on-board device 3 may send user identification information as well as an advertisement request to the center server 1 …”, paragraph 88).

g) the first moving object, the second moving object and the third moving object are
vehicles or unmanned aerial vehicles (Figs 1 and 2 and associated disclosure).
Although UEDA teaches “.. on-board device 3 “, “user identification information”, paragraph 88, “ advertisement identification “, paragraph 68, advertisement information database (DB) 13, a map information database (DB) 14, and a road information database (DB) 15…”, paragraph 64 and all the databases (DB) that comprises UEDA’s system,  see at least Fig. 4 and associated disclosure. UEDA’s system does not expressly disclose
report information
report information which reports that the distribution information has been received,

However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “The data exchanged can be generated by sensors embedded in the vehicles (e.g., for data such as the current speed and  location, or the status of brakes and airbags), by other external data sources (e.g., sensors deployed along the roadside), etc. In some cases, they could even be introduced by the driver  himself/herself (crowdsourcing) by using an appropriate interface,
for example by pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). Also, Llarri teaches storing data in a database approach and querying implicitly or explicitly the database to produce desired reports “…Then, based on the interests of the driver, several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).

As to claim 17, it comprises the same limitations of claim 1 above, therefore is rejected in similar manner. Also the claim comprises
A non-transitory computer-readable storage medium that stores a program to cause a computer to function as a communication device, (paragraph 94).

As to claim 18, it comprises the same limitations of claim 1 above, therefore is rejected in similar manner. Also the claim comprises
the external terminal (”… For example, the center server 1 may include an input device and an output device. The input device is, e.g., a keyboard, a mouse, a touch panel, etc. The output device is, e.g., a display [Examiner interprets as terminal 500- outside the first moving object- ]etc….”, paragraph 53 and Fig. 1).

As to claims 7 and 9,  UEDA discloses
comprising: a location information acquisition unit configured to acquire moving object location information on a current location of the first moving object, (Fig. 4 element 33);
 wherein the second transmission unit transmits, to the external device, the report information including the moving object location information of the first moving object at the time when the receiving unit receives the distribution information
(“…Specifically, the location information and the time the location information was obtained are stored as the history information in the history information DB 34 in the order that the location information was obtained. ..”, paragraph 58).
wherein the second transmission unit transmits, to the external device, the report information including time information on a time when the receiving unit receives the distribution information
(“…0059] The control unit 32 obtains the location information from the location information obtaining unit 33 at predetermined intervals and stores, e.g., the location information and the time the location information was obtained in association with each other in the history information DB 34. …”, paragraph 59).

As to claim 13,  UEDA discloses
wherein the receiving unit receives the distribution information and wherein the first transmission unit transmits the distribution information
(“0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49 and (“a transmitting and receiving unit 31”, fig. 4); 
UEDA does not expressly disclose
from the second moving object via a communication between moving objects.
to the third moving object via a communication between moving objects.
However, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange”, (page 2420:Col 2). 
Further, Llarri teaches “…In a VANET, the vehicles can establish
connections with other nearby vehicles in a peer-to-peer way
using short-range wireless communications, which avoids the need to deploy a wide-area communication infrastructure. These exchanges among vehicles are called vehicle-to-vehicle (V2V) communications, car-to-car (C2C) communications,
or inter-vehicle communications (IVC). The term vehicle-topassenger/
pedestrian (V2P) communication has also been proposed to denote interactions with players other than the driver…”, page 2423, Col 2. See also Figs. 4 and 5 and associated disclosure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to communicate vehicles moving, in order to support exchange of data relevant to different stakeholders in a timely manner (see Llarri, page 2420 :Col. 1).

As to claim 15,  UEDA discloses
wherein the second transmission unit transmits, to the external device via the cellular network
(“The on-board device 3 connects to, e.g., a public network such as the Internet by using either mobile communication such as Long Term Evolution (LTE) or 3G [Examiner interprets as cellular service] or narrowband communication such as dedicated short range communications (DSRC)”, paragraph 33 and “…[0048] The on-board device 3 includes, as hardware components, a CPU 301, a memory 302, an external storage device 303, a wireless communication unit 304…”, paragraph 48).
wherein the first moving object, the second moving object, and the third moving object are vehicles (Fig. 1 and associated disclosure).
UEDA’s system does not expressly disclose
report information
report information which reports that has transmitted the distribution information to the third moving object. 
However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “….pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). Also, Llarri teaches storing data in a database approach and querying implicitly or explicitly the database to produce desired reports “…Then, based on the interests of the driver, several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).

As to claim 19,  UEDA discloses
 wherein the distribution information includes an advertising content including; at least any of text and an image which indicate a content of an advertisement
(see paragraphs 6, 7. Fig. 2 and associated disclosure. “… The advertisement information is, e.g., a file such as a still image or a video. The advertisement information may contain audio data….”, paragraph 68);
 and display region information indicating a geographic region which causes the advertisement to be displayed on a display unit of the external terminal, and the external terminal includes: 
(“…The information processing device includes a control unit. The control unit is configured to: receive location information indicating a location of a vehicle from an on-board device; extract a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or smaller than a predetermined threshold when the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less; and send advertisement information of the extracted facility to the on-board device….”, paragraphs 6 and 11.
the display unit, “…The output device is, e.g., a display ….”, paragraph 53 and Fig. 1.); a terminal storage unit configured to store the distribution information received from the communication device
(see external storage device, element 103 in Fig. 3.
“0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49.
See also”… For example, the center server 1 may include an input device and an output device. The input device is, e.g., a keyboard, a mouse, a touch panel, etc. The output device is, e.g., a display [Examiner interprets as terminal 500- outside the first moving object- ]etc….”, paragraph 53 and Fig. 1.); and a display control unit (element 12 Fig. 4)
configured to cause the advertising content included in the distribution information to be displayed on the display unit when the external terminal is located in the geographic region which is indicated by the display region information included in the distribution information
(UEDA’s system comprises specific distribution information to send an advertisement “…The control unit 12 specifies an extraction target range, namely a range from which a store advertisement information of which is to be sent to the on-board device 3 is extracted, based on the received location information and the map information DB 14 described below. For example, the extraction target range may be any of: a range located within a predetermined distance from the location of the vehicle 2 indicated by the received location information; a municipality, a block, or a lot (area indicated by a street number) which includes the location of the vehicle 2 indicated by the received location information; and an area uniquely set by the advertisement distribution system 100. When the control unit 12 receives a plurality of pieces of location information from the on-board device 3, the control unit 12 can specify the traveling direction of the vehicle 2. In this case, the extraction target range may be limited to a range located ahead in the traveling direction of the vehicle 2. When the extraction target range is a range located within a predetermined distance from the location of the vehicle 2, the range may have any shape such as a circle, an ellipse, a semicircle, or a rectangle”, paragraph 66).
As to claim 20,  UEDA discloses
wherein the distribution information includes advertisement-related location information which indicates a geographic region relating to the advertisement
(“…The information processing device includes a control unit. The control unit is configured to: receive location information indicating a location of a vehicle from an on-board device; extract a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or smaller than a predetermined threshold when the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less; and send advertisement information of the extracted facility to the on-board device….”, paragraphs 6 and 11);
the external terminal includes a transmission unit configured to transmit, to the external device, (“…The output device is, e.g., a display ….”, paragraph 53 and Fig. 1. See also “0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49);
information including the advertisement identification information included in the distribution information (“…an advertisement information database (DB) 13…”, paragraph 7),  terminal identification information for identifying the external terminal (“… identification information of a user …”, paragraph 9), and information which indicates that the external terminal has moved to a location relating to the advertisement, (“…or example, the location information, the time the location information was obtained, and identification information of an area including the location indicated by the location information may be stored in association with each other in the history information DB 34…”, paragraph 58);
when the external terminal is located in the geographic region which is indicated by the advertisement-related location information included in the distribution information after the advertising content is displayed on the display unit
(UEDA teaches “[0072] In FIG. 5, identification information of a road and identification information of a store are associated with each other. However, the disclosure is not limited to this. For example, identification information of a road and identification information of advertisement information of a store may be associated with each other. In this case, the control unit 12 extracting a store that faces the first road included in the extraction target range is synonymous with the control unit 12 extracting advertisement identification information associated with the first road included in the extraction target range”, paragraph 72 and Fig 5
See also “[0088] In the first embodiment, advertisement information of any store facing the first road in the extraction target range is sent to the on-board device 3. However, the disclosure is not limited to this. For example, user's preferences may be registered in association with the on-board device 3, and advertisement information of only the store(s) that suits the user's preferences may be distributed to the on-board device 3 out of advertisement information of the stores facing the first road in the extraction target range. In this case, the center server 1 may include a user database (DB) 17 that stores identification information of each user and the types of stores each user wishes to receive advertisements of The types of stores are, e.g., restaurants, clothing stores, variety stores, etc. In this case, the on-board device 3 may send user identification information as well as an advertisement request to the center server 1.
[0090] In the first embodiment, as shown in FIG. 5, roads regarded as the first road and stores facing these roads are stored in association with each other in the road information DB 15. However, the information that is stored in the road information DB 15 is not limited to this. For example, identification information of stores facing the first road and location information of these stores may be stored in the road information DB 15”, paragraphs 88 and 90).
UEDA’s system does not expressly disclose
report information

However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “.. using an appropriate interface, for example by pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). And “… several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).

As to claim 21,  UEDA discloses
comprising:
a terminal communication unit configured to transmit the distribution information
to the external terminal which is relaying the communication with the cellular network
(“0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49.
See also”… For example, the center server 1 may include an input device and an output device. The input device is, e.g., a keyboard, a mouse, a touch panel, etc. The output device is, e.g., a display etc….”, paragraph 53 and Fig. 1).

As to claim 23,  UEDA discloses
a) Wherein the advertisement identification information includes information to identify
Advertisement 
(“ advertisement identification information of a store in the advertisement information DB 13”, paragraph 68); 
b)the distribution information received from the second moving objection includes
distribution region information indicating a geographic region where the advertisement is
distributed
 (“…The information processing device includes a control unit. The control unit is configured to: receive location information indicating a location of a vehicle from an on-board device; extract a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or smaller than a predetermined threshold when the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less; and send advertisement information of the extracted facility to the on-board device….”, paragraphs 6 and 11); and 
c) the communication device further comprises: a terminal communication unit configured to transmit the distribution information to the external terminal which is relaying the communication with the cellular network,
(“0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc. The wireless communication unit 304 connects to an access network according to a corresponding wireless communication method by wireless communication, connects to a public network through the access network, and connects to the center server 1 etc. through the public network….”, paragraph 49.
See also”… For example, the center server 1 may include an input device and an output device. The input device is, e.g., a keyboard, a mouse, a touch panel, etc. The output device is, e.g., a display [Examiner interprets as terminal 500- external terminal ]etc….”, paragraph 53 and Fig. 1);
d) wherein when a location which is indicated by the location information acquired by the location information acquisition unit is included in the distribution region which is indicated by the distribution region information included in the distribution information, the location information acquisition unit transmits the distribution information to the third
moving object and the terminal communication unit transmits the distribution information to the external terminal which is relaying the communication with the cellular network
(“[0006] A first aspect of the disclosure provides an information processing device. The information processing device includes a control unit. The control unit is configured to: receive location information indicating a location of a vehicle from an on-board device; extract a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or smaller than a predetermined threshold when the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less; and send advertisement information of the extracted facility to the on-board device.
[0010] A second aspect of the disclosure provides an on-board device. The on-board device includes a control unit. The control unit is configured to: obtain location information indicating a location of a vehicle; send the location information to a predetermined information processing device when the control unit determines based on the location information that the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less; receive from the predetermined information processing device advertisement information of a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or smaller than a predetermined threshold; and output the received advertisement information to a predetermined display device in the vehicle.
[0011] A third aspect of the disclosure provides an information processing system. The information processing system includes: an on-board device including a first control unit configured to obtain location information indicating a location of a vehicle, and when the first control unit determines based on the location information that the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less, send the location information; and an information processing device including a second control unit configured to receive the location information indicating the location of the vehicle from the on-board device, extract a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or smaller than a predetermined threshold, and send advertisement information of the extracted facility to the on-board device. The first control unit is configured to receive the advertisement information from the information processing device and output the received advertisement information to a predetermined display device in the vehicle.
[0015] A fourth aspect of the disclosure provides an advertisement distribution method. The advertisement distribution method includes: receiving, by a processor, location information indicating a location of a vehicle from an on-board device; extracting, by the processor, a facility that faces a first road located within a predetermined range based on the location information and having traffic capacity equal to or smaller than a predetermined threshold when the vehicle is traveling in an area that the vehicle has visited a predetermined number of times or less; and sending, by the processor, advertisement information of the extracted facility from the processor to the on-board device”, paragraphs 6, 10, 11 and  15).

As to claims 24 and 25,  UEDA discloses
Wherein the external device is the second moving object
(see “a transmitting and receiving unit 31”, fig. 4);
Wherein the external device is a server connected to the cellular network and configured to distribute the advertisement
(“0038] The center server 1 stores, e.g., roads regarded as the first road and information on stores facing the roads. When the center server 1 receives the advertisement request and the location information of the vehicle 2 from the on-board device 3, the center server 1 specifies an extraction target range based on the location information of the vehicle 2. The extraction target range is a range from which a store advertisement information of which is to be sent to the vehicle 2 is extracted. For example, the extraction target range is a range located within a predetermined distance from the current location of the vehicle 2,…”, paragraph 38).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No.  20200258124 (UEDA) in view of “A Data Management Perspective on Vehicular Networks”, (Llarri) and in view of US Pg. Pub. No.  20160307182 (Dempski).

As to claim 22,  UEDA discloses
a distribution information management unit configured to manage a history of the
advertisement identification information of the received distribution information,
(a receiving unit, “wireless communication unit 304” , Fig. 3,  moving objects , element 2 Fig. 3, communication device is mounted, “on-board devices 3 mounted on a plurality of vehicles 2”, paragraph 32 and Fig1.
 “…a history information database (DB) 34. For example, these functional components are achieved by the CPU 301 of the on-board device 3 executing the control program for the on-board device 3 of the advertisement distribution system 100 which is stored in the external storage device 303…”, paragraph 55 and Fig. 4); 
Although, UEDA discloses an environment using database approach which implies that information is stored in tables and logs and information can be deleted (see at least Fig. 4 and associated disclosure, UEDA does not expressly disclose
wherein the distribution information management unit deletes the received distribution information when the advertisement identification information included in the distribution information received by the receiving unit from the second moving object is included in the history managed by the distribution information management unit

However , Dempski discloses
“wherein the functions further include a function to automatically delete the driving history data after a predetermined amount of driving history data has been stored” see at least claim 9 of Dempski.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Despski’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to manage distribution of information as tought by Dempski at “0016] At a high-level, the technologies in the following examples enable a user who travels by vehicle to automatically record a …[data].. history or create a … data]..  history …”, and “[0020] FIG. 2 is an exemplary system diagram of server interaction with portable devices. A number of the portable devices 10 may be accessible to a server 30 through a network 40 including a wireless network. The server 30 includes a storage device 35 for storing toll database and one or more application programs…”, Dempski paragraphs 16 and 20,  in order to support reporting of data and capability to storage historical data (see Dempski abstract).


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No.  20200258124 (UEDA)in view of “A Data Management Perspective on Vehicular Networks”, (Llarri) and in view of “Performance_analysis_and_enhancement_of_IEEE_802.11p_1609_protocol_family_in_vehicular_environments”, (Du). 

As to claims 3 and 5,  UEDA discloses
wherein the second transmission unit transmits, to the external device, the information including moving object identification information of the second moving object as a transmission of the distribution information received by the receiving unit and 
wherein the second transmission unit transmits, to the external device, the information including moving object identification information of the third moving object as a transmission destination of the distribution information transmitted by the first transmission unit
(UEDA teaches a system that comprises databases, see at least Fig. 4 and associated disclosure and “.. on-board device 3 may send user identification information as well as an advertisement request to the center server 1 …”, paragraph 88).
UEDA’s system does not expressly disclose
report information
source

However, from the teaching of UEDA that extensively discloses databases (Fig. 4 and associated disclosure),  it is inherent that a good database management system offers report capabilities. Also, Llarri teaches  a comprehensive overview of data management for vehicular networks using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange . “.. using an appropriate interface, for example by pushing a button in a specific smartphone application (e.g., creating reports …”. (page 2420:Col 2). And “… several queries could be processed against the data stored locally. There may be some (predefined) implicit queries, that are continuously running even if the driver does not explicitly submit any query..”, (page 2429:Col 2. See also at least Fig. 1 ,2, 3, 6, 7 and 8 and associated disclosure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Llarri’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to “report information which reports that the distribution information has been received”, in order to support exchange of different types of data relevant to different stakeholders in a timely manner (see Llarri, page 1 :Col. 2).

Next, Du teaches, that using IEEE 802.11p and IEEE 1609.x protocols for fast data interchange, it is very well known to have transmission source (“a data packet
successfully transmitted from source vehicle i (i[Arial font/0xCE][1, N]) to the destination j ( j[Arial font/0xCE][1, N])”, page 1088:Col. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Du’s teaching with the teaching of  UEDA. One would have been motivated to  provide functionality to differentiate a source vehicle and a destination vehicle in order to perform the successful transmission of data packets (Du page 1088:Col. 1).

Response to Arguments
Applicant’s arguments of 11/2/2022 have been very carefully considered but are not persuasive.
Applicant argues (page 8-11)
Rejections under35 U.S.C. § 103
Claims 1, 2, 4 and 6-20 stands rejected under 35 U.S.C. § 103 as being
unpatentable over U.S. Patent Application Pub. No. 2020/0258124 ("UEDA") in view of
"A Data Magagement Perspective on Vehicular Networks" (Llarri).
Claims 3 and 5 stands rejected under 35 U.S.C. § 103 as being unpatentable over
UEDA in view of Llarri and in view of "Performance_analysis_and_enhancement_ of_IEEE_ 802.11 p _ 1609 protocol_family in_ vehicular_enviromnents", (Du).
The rejections are respectfully traversed as explained below.
None of the references of record either individually disclose or together teach the
subject matter recited in the pending claims as amended herein. For example, the cited
references fail to teach or fairly describe:….
In response the Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search conducted shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims. 

One of the purposes of the present application is to utilize the communication
devices 400 mounted on the vehicles 300 as Wi-Fi hotspots so that the Wi-Fi
communication service can be provided to the communication terminals 500. However,
there is a problem that the financial burdens on a subscriber of the cellular
communication and an owner of the vehicle 300 increase depending on a volume of the
relayed communication (paragraph [0020]). One solution of this problem is to provide
advertising revenue to the owner of the vehicle 300 involved in the distribution of the
distribution information. Then, the owner of the vehicle 300 can be given an incentive to
provide the Wi-Fi hotspot (paragraph [0021]). Amended Claim 1 is generally directed to
(but not limited to) such a communication device. Specifically, the communication relay
unit of the communication device is configured to relay a communication between an…
In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP in order for an invention to be patentable, the invention must be considered to be new or novel at the time of the invention. See MPEP 2141 determining obviousness, a prima facie of obviousness with evidence have been established in this case. There is not novelty at all in the instant claims, (see MPEP 2142 legal concept of prima facie of obviousness).

Turning to the Office Action, the Examiner has referred to "wireless
communication unit 304, Fig. 3", "a transmitting and receiving unit 31, Fig. 4", "wireless
communication circuit using mobile communication such as LTE, LTE-Advanced, 3G,
Wi-Fi, DSRC, etc." and "a transmitting and receiving unit 31, Fig. 4" of UEDA as
corresponding to the claimed "a receiving unit", "a first transmission unit", "a first
transmission unit" and "a second transmission unit". However, UEDA does not disclose
that the wireless communication unit 304 receives the distribution information including
advertisement identification information from a second moving object or that the
transmitting and receiving unit 31 transmits the distribution information to a third moving
object. In addition, according to the disclosures of paragraph [0049] in UEDA, the
wireless communication unit 304 (wireless communication circuit) has the function of
LTE, LTE-Advanced, 3G, Wi-Fi, DSRC, etc. However, the wireless communication unit
304 (wireless communication circuit) merely communicates with the server 1 via the
public network or with the other device via Wi-Fi.

In response the Examiner asserts that all the limitations have been disclosed by the prior art of record. In addition the Examiner shows evidence that when UEDA discloses “[0049] The wireless communication unit 304 is, e.g., a wireless communication circuit using mobile communication such as LTE, LTE-Advanced, or 3G, Wi-Fi, DSRC, etc…” in paragraph 49,  at least “ LTE, LTE-Advanced, or 3G” are cellular communications. Therefore there is not novelty at all in the claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Internet of vehicles in big data era”.  IEEE. 2017. This article discloses the rapid development of automotive telematics, modern vehicles are expected to be connected through heterogeneous radio access technologies and are able to exchange massive information with their surrounding environment. By significantly expanding the network scale and conducting both real time and long term information processing, the traditional Vehicular Ad-Hoc Networks (VANETs) are evolving to the Internet of Vehicles (IoV), which promises efficient and intelligent prospect for the future transportation system. On the other hand, vehicles are not only consuming but also generating a huge amount and enormous types of data, which are referred to as Big Data. This article first investigate the relationship between IoV and big data in vehicular environment, mainly on how IoV supports the transmission, storage, computing of the big data, and in return how IoV benefits from big data in terms of IoV characterization, performance evaluation and big data assisted communication protocol design. The article then investigates the application of IoV big data for autonomous vehicles. Finally the emerging issues of the big data enabled IoV are discussed.

“Infotainment services based on push-mode dissemination in an integrated VANET and 3G architecture”. IEEE. 2013. This article describes  that given the bandwidth assignment for dedicated short range communications for use in vehicular ad-hoc network (VANET) and the expected introduction of equipment in the next few years, we elaborate on how VANET can support infotainment services. The article defines an architectural model for the integration of VANETs and cellular networks, according to a push mode paradigm where VANETs are used primarily to disseminate service announcements and general interest messages. Cooperation with cellular network is addressed by comparing architecture alternatives. A set of information dissemination protocols for VANETs is compared via simulations on a real urban map. Some results from a lab testbed based on IEEE 802.11p boards are presented along with an application developed for Android operating system.

“Resource Allocation in an LTE Cellular Communication System”. IEEE. 2009. This article discloses that LTE (Long Term Evolution)  is cellular communication, “The problem of allocating resources for user transmissions on the downlink of a Long Term Evolution (LTE) cellular communication system is studied. A novel optimal multiuser scheduler is proposed and its performance is evaluated. Numerical results show that the system performance improves with increasing correlation among OFDMA sub-carriers. It is found that a limited amount of feedback information can provide a relatively good performance. A sub-optimal scheduler with a lower computational complexity is also proposed, and shown to provide good performance. The sub-optimal scheme is especially attractive when the number of users is large, as the complexity of the optimal scheme may be unacceptably high in many practical situations.”


“User data traffic analysis for 3G cellular networks”.IEEE.2013. This article discloses that a 3G network  is a cellular communication network, “In this paper, an analysis of 3G network user data traffic is presented. With the increasing demands for high data rate and energy-efficient cellular service, it is important to understand how cellular user data traffic changes over time and in space. We provide statistical modelling of time-varying throughput per cell and the distribution of instantaneous throughput per cell over different cells based on throughput measurements from a real-world large-scale urban cellular network. Based on our inspection of the large set of cellular data traffic measurements, user data traffics on weekday and weekend are analyzed separately. Our proposed statistical models can generate network traffic data that are very close to the measured traffic and can be used in simulations of large-scale urban-area mobile networks.”


Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on regular hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/12/2022